                        Case 2:19-cv-00040-JRG-RSP Document 161-2 Filed 11/26/19 Page 1 of 17 PageID #:
                                                                   2201
                                        Exhibit B: Defendants’ Proposed Constructions and Evidence


    #          Claim Term              Defendants’ Proposed                           Defendants’ Supporting Evidence
                                             Construction
2       “sequence of [two or more]     “[two or more]             ’683 Patent:
        routines”                      software routines          Abstract; 1:45-2:11; 2:42-53; 2:61-3:12; 3:14-38; 3:39-67; 4:1-44; 4:45-5:5;
                                       arranged in a sequence     5:24-31; 5:32-6:3; 8:38-9:32; Figs. 1, 4, 8.
        “one or more routines”         that was not established
                                       in a chain of modules      ’683 Patent Prosecution History (IMPL_GRP.B_00005310-640):
        “routines in the sequence      connected before           Jun. 6, 2013 Preliminary Amendment, pp. 3-7.
        of routines”                   receiving a first packet   Jun. 6, 2013 Applicant Remarks, pp. 9-12.
                                       of the message”            Dec. 6, 2013 Examiner Interview Summary Record, Applicant Initiated
        ’683 Patent: Claims 1, 4, 5,                              Interview Summary
        8, 9, 24
        ’790 Patent: Claims 1, 3, 4,                              ’104 Patent Prosecution History (IMPL_GRP.B_00003200-3478):
        5, 8, 10, 12, 15, 17, 18                                  Feb. 22, 2016 Preliminary Amendment and Remarks dated, p.10.
        ’104 Patent: Claims 1, 3, 5,
        10, 12, 13, 16                                            Reexamination Control No. 90/010,356 (’163 Patent):
        ’780 Patent: Claims 1, 2, 3,                              Sep. 1, 2009 Amendment and Response to Office Action Mailed July 7,
        16, 20                                                    2009 (IMPL 067099-139), pp. 11-15, 18-21, 25-33.
        ’839 Patent: Claim 1                                      Oct. 21, 2009 Interview Summary (IMPL 066871-75).
        ’378 Patent: Claims 1, 2, 3,                              Oct. 21, 2009 Examiner Interview Slide Presentation (IMPL 066876-93),
        16, 17, 20                                                slides 2-3, 5-9, 12.
                                                                  December 18, 2009 Amendment and Response to Office Action Mailed
                                                                  December 4, 2009 (IMPL 066818-34), pp. 3, 5, 8, 10-12
                                                                  Feb. 4, 2010 Applicant Initiated Interview Request Form (IMPL 66726-31).
                                                                  Feb. 8, 2010 Amendment and Response to Advisory Action Mailed January
                                                                  21, 2010 and Summary of February 4, 2010 Interview (IMPL 066702-22),
                                                                  pp. 2-5, 7-8, 10-11, 12-17.

                                                                  Reexamination Control No. 95/000,659 (’163 Patent):
                                                                  Jun. 4, 2012 Patent Owner Response to April 3, 2012 Office Action
                                                                  (IMPL046526-75), pp. 1, 5-8, 17-19, 26-28.
                                                                  Dec. 3, 2012 Patent Owner Comments to October 1, 2012 Action Closing
                                                                  Prosecution (IMPL046578-630), pp. 1, 5-9, 29-31, 34-35.

                                                                           1
          Case 2:19-cv-00040-JRG-RSP Document 161-2 Filed 11/26/19 Page 2 of 17 PageID #:
                                                     2202
                          Exhibit B: Defendants’ Proposed Constructions and Evidence


#   Claim Term       Defendants’ Proposed                        Defendants’ Supporting Evidence
                         Construction
                                            Reexamination Control No. 95/000,660 (’875 Patent):
                                            Jul. 10, 2012 Patent Owner Response to May 10, 2012 Office Action
                                            (IMPL115399-445), pp. 2, 4-10, 17-19.
                                            Feb. 21, 2013 Comments to December 21, 2012 Action Closing Prosecution
                                            (IMPL046677-709), pp. 1-3, 11-15.

                                            Implicit v. F5 Networks, Inc., No. 314-cv-02856 (N.D. Cal.):
                                            “Sequence/List of routines, therefore, is construed as “a sequence [list] of
                                            software routines that was not identified (i.e., configured) prior to receiving
                                            a first packet of the message.”

                                            Implicit v. Trend Micro Incorporated, No. 6:17-cv-00080 (E.D. Tex.):
                                            “sequence of routines” means “an ordered arrangement of software routines
                                            that was not identified (i.e., configured) prior to receiving a first packet of
                                            the message”; and “sequence of two or more routines” means “an ordered
                                            arrangement of two or more software routines that was not identified (i.e.,
                                            configured) prior to receiving a first packet of the message.”
                                            “list of conversion routines” means “an ordered arrangement of software
                                            routines for changing the form of data and that was not identified (i.e.,
                                            configured) prior to receiving a first packet of the message.”

                                            Implicit v. Huawei (Palo Alto Networks), No. 6:17-cv-00182 (E.D. Tex.)
                                            (agreed construction): “an ordered arrangement of [two or more] software
                                            routines that was not identified (i.e., configured) prior to receiving a first
                                            packet of the message”

                                            Implicit v. NetScout Systems, No. 2:18-cv-53-JRG (E.D. Tex.): “sequence
                                            of [two or more] routines” construed to mean “an ordered arrangement of
                                            [two or more] software routines that was not selected from a set of
                                            arrangements created before receiving a first packet of the message”; “list
                                            of conversion routines” construed to mean “an ordered arrangement of

                                                      2
                        Case 2:19-cv-00040-JRG-RSP Document 161-2 Filed 11/26/19 Page 3 of 17 PageID #:
                                                                   2203
                                        Exhibit B: Defendants’ Proposed Constructions and Evidence


    #          Claim Term          Defendants’ Proposed                           Defendants’ Supporting Evidence
                                       Construction
                                                              software conversion routines that was not selected from a set of
                                                              arrangements created before receiving a first packet of the message.”

                                                              Implicit v. Juniper (F5 Networks, Inc.), No. C 10-3746 (N.D. Cal.): “non-
                                                              predefined sequence of components” construed to mean “a sequence of
                                                              software routines that was not identified before the first packet of a message
                                                              was received.”

                                                              All documents and evidence cited by Implicit.

                                                              All briefs, orders and statements from prior proceedings involving the
                                                              patents at issue, and evidence cited therein. Any prosecution histories or
                                                              reexamination proceedings for the patents at issue or patents in related
                                                              families.
3       “list of conversion        “software conversion       ’683 Patent:
        routines”                  routines arranged in a     Abstract; 1:45-2:11; 2:42-53; 2:61-3:12; 3:14-38; 3:39-67; 4:1-44; 4:45-5:5;
                                   sequence that was not      5:24-31; 5:32-6:3; 8:38-9:32; Figs. 1, 4, 8.
        ’683 Patent: Claim 1       established in a chain
                                   of modules connected       ’683 Patent Prosecution History (IMPL_GRP.B_00005310-640):
                                   before receiving a first   Jun. 6, 2013 Preliminary Amendment, pp. 3-7.
                                   packet of the message”     Jun. 6, 2013 Applicant Remarks, pp. 9-12.
                                                              Dec. 6, 2013 Examiner Interview Summary Record, Applicant Initiated
                                                              Interview Summary

                                                              ’104 Patent Prosecution History (IMPL_GRP.B_00003200-3478):
                                                              Feb. 22, 2016 Preliminary Amendment and Remarks dated, p.10.

                                                              Reexamination Control No. 90/010,356 (’163 Patent):
                                                              Sep. 1, 2009 Amendment and Response to Office Action Mailed July 7,
                                                              2009 (IMPL 067099-139), pp. 11-15, 18-21, 25-33.
                                                              Oct. 21, 2009 Interview Summary (IMPL 066871-75).

                                                                       3
          Case 2:19-cv-00040-JRG-RSP Document 161-2 Filed 11/26/19 Page 4 of 17 PageID #:
                                                     2204
                          Exhibit B: Defendants’ Proposed Constructions and Evidence


#   Claim Term       Defendants’ Proposed                        Defendants’ Supporting Evidence
                         Construction
                                            Oct. 21, 2009 Examiner Interview Slide Presentation (IMPL 066876-93),
                                            slides 2-3, 5-9, 12.
                                            December 18, 2009 Amendment and Response to Office Action Mailed
                                            December 4, 2009 (IMPL 066818-34), pp. 3, 5, 8, 10-12
                                            Feb. 4, 2010 Applicant Initiated Interview Request Form (IMPL 66726-31).
                                            Feb. 8, 2010 Amendment and Response to Advisory Action Mailed January
                                            21, 2010 and Summary of February 4, 2010 Interview (IMPL 066702-22),
                                            pp. 2-5, 7-8, 10-11, 12-17.

                                            Reexamination Control No. 95/000,659 (’163 Patent):
                                            Jun. 4, 2012 Patent Owner Response to April 3, 2012 Office Action
                                            (IMPL046526-75), pp. 1, 5-8, 17-19, 26-28.
                                            Dec. 3, 2012 Patent Owner Comments to October 1, 2012 Action Closing
                                            Prosecution (IMPL046578-630), pp. 1, 5-9, 29-31, 34-35.

                                            Reexamination Control No. 95/000,660 (’875 Patent):
                                            Jul. 10, 2012 Patent Owner Response to May 10, 2012 Office Action
                                            (IMPL115399-445), pp. 2, 4-10, 17-19.
                                            Feb. 21, 2013 Comments to December 21, 2012 Action Closing Prosecution
                                            (IMPL046677-709), pp. 1-3, 11-15.

                                            Implicit v. F5 Networks, Inc., No. 314-cv-02856 (N.D. Cal.):
                                            “Sequence/List of routines, therefore, is construed as “a sequence [list] of
                                            software routines that was not identified (i.e., configured) prior to receiving
                                            a first packet of the message.”

                                            Implicit v. Trend Micro Incorporated, No. 6:17-cv-00080 (E.D. Tex.):
                                            “sequence of routines” means “an ordered arrangement of software routines
                                            that was not identified (i.e., configured) prior to receiving a first packet of
                                            the message”; and “sequence of two or more routines” means “an ordered


                                                     4
          Case 2:19-cv-00040-JRG-RSP Document 161-2 Filed 11/26/19 Page 5 of 17 PageID #:
                                                     2205
                          Exhibit B: Defendants’ Proposed Constructions and Evidence


#   Claim Term       Defendants’ Proposed                        Defendants’ Supporting Evidence
                         Construction
                                            arrangement of two or more software routines that was not identified (i.e.,
                                            configured) prior to receiving a first packet of the message.”
                                            “list of conversion routines” means “an ordered arrangement of software
                                            routines for changing the form of data and that was not identified (i.e.,
                                            configured) prior to receiving a first packet of the message.”

                                            Implicit v. Huawei (Palo Alto Networks), No. 6:17-cv-00182 (E.D. Tex.)
                                            (agreed construction): “an ordered arrangement of [two or more] software
                                            routines that was not identified (i.e., configured) prior to receiving a first
                                            packet of the message”

                                            Implicit v. NetScout Systems, No. 2:18-cv-53-JRG (E.D. Tex.): “sequence
                                            of [two or more] routines” construed to mean “an ordered arrangement of
                                            [two or more] software routines that was not selected from a set of
                                            arrangements created before receiving a first packet of the message”; “list
                                            of conversion routines” construed to mean “an ordered arrangement of
                                            software conversion routines that was not selected from a set of
                                            arrangements created before receiving a first packet of the message.”

                                            Implicit v. Juniper (F5 Networks, Inc.), No. C 10-3746 (N.D. Cal.): “non-
                                            predefined sequence of components” construed to mean “a sequence of
                                            software routines that was not identified before the first packet of a message
                                            was received.”

                                            All documents and evidence cited by Implicit.

                                            All briefs, orders and statements from prior proceedings involving the
                                            patents at issue, and evidence cited therein. Any prosecution histories or
                                            reexamination proceedings for the patents at issue or patents in related
                                            families.


                                                      5
                        Case 2:19-cv-00040-JRG-RSP Document 161-2 Filed 11/26/19 Page 6 of 17 PageID #:
                                                                   2206
                                        Exhibit B: Defendants’ Proposed Constructions and Evidence


    #          Claim Term             Defendants’ Proposed                          Defendants’ Supporting Evidence
                                           Construction
5       “convert one or more          “convert the outermost    ’683 Patent:
        packets having a TCP          header structure of the   1:24-2:3; 2:42-53; 3:39-67; 4:45-5:5; 5:32-58; 6:28-31; 6:46-54; 11:29-33;
        format into a different       packet(s) from TCP to     14:4-17.
        format”                       another type of header
                                      structure”                ’683 Patent Prosecution History (IMPL_GRP.B_00005310-640):
        “convert at least one or                                Jun. 3, 2013 Preliminary Amendment and Remarks, pp. 3-7.
        more of the packets of the
        message into a different                                ’104 Patent Prosecution History (IMPL_GRP.B_00003200-3478):
        format”                                                 Feb. 22, 2016 Preliminary Amendment and Remarks, p.10.

        “convert packets having a                               Reexamination Control No. 90/010,356 (’163 Patent):
        TCP format into a different                             Sep. 1, 2009 Amendment and Response to Office Action Mailed July 7,
        format”                                                 2009 (IMPL 066876-93), pp. 14-15, 21-22, 28.

        ’683 Patent: Claim 1                                    Reexamination Control No. 95/000,659 (’163 Patent):
        ’790 Patent: Claims 1, 8,                               Jun. 4, 2012 Patent Owner Response to April 3, 2012 Office Action
        15                                                      (IMPL046526-75), pp. 8, 17-19, 19-21, 29-31.
        ’780 Patent: Claims 1, 16                               Dec. 3, 2012 Patent Owner Comments to October 1, 2012 Action Closing
        ’839 Patent: Claim 1                                    Prosecution (IMPL046578-630), pp. 2, 4-5, 7-13, 18-20, 32, 37.
        ’378 Patent: Claims 1, 16
                                                                Reexamination Control No. 95/000,660:
                                                                Jul. 10, 2012 Patent Owner Response to May 10, 2012 Office Action
                                                                (IMPL115399-445), pp. 7-9, 17-19, 21-22, 25-26, 35.
                                                                Feb. 21, 2013 Comments to December 21, 2012 Action Closing Prosecution
                                                                (IMPL046677-709), pp. 2-3, 5, 8-9, 11-15, 21-22, 26-28.

                                                                Implicit v. NetScout Systems, No. 2:18-cv-53-JRG (E.D. Tex.): “convert one
                                                                or more packets [having a TCP format/of the message] into a different
                                                                format” construed as “convert the outermost header structure of the
                                                                packet(s) from TCP to another type of structure


                                                                         6
                        Case 2:19-cv-00040-JRG-RSP Document 161-2 Filed 11/26/19 Page 7 of 17 PageID #:
                                                                   2207
                                        Exhibit B: Defendants’ Proposed Constructions and Evidence


    #          Claim Term              Defendants’ Proposed                           Defendants’ Supporting Evidence
                                           Construction
                                                                  All documents and evidence cited by Implicit.

                                                                  All briefs, orders and statements from prior proceedings involving the
                                                                  patents at issue, and evidence cited therein. Any prosecution histories or
                                                                  reexamination proceedings for the patents at issue or patents in related
                                                                  families.
6       “convert one or more           “convert the outermost     ’683 Patent:
        packets in a transport layer   header structure of the    1:24-2:3; 2:42-53; 3:39-67; 4:45-5:5; 5:32-58; 6:28-31; 6:46-54; 11:29-33;
        format into a different        packet(s) from a           14:4-17.
        format”                        transport layer protocol
                                       header to another type     ’683 Patent Prosecution History (IMPL_GRP.B_00005310-640):
        ’683 Patent: Claim 10          of header structure”       Jun. 3, 2013 Preliminary Amendment and Remarks, pp. 3-7.

                                                                  ’104 Patent Prosecution History (IMPL_GRP.B_00003200-3478):
                                                                  Feb. 22, 2016 Preliminary Amendment and Remarks, p.10.

                                                                  Reexamination Control No. 90/010,356 (’163 Patent):
                                                                  Sep. 1, 2009 Amendment and Response to Office Action Mailed July 7,
                                                                  2009 (IMPL 067099-139), pp. 14-15, 21-22, 28.

                                                                  Reexamination Control No. 95/000,659 (’163 Patent):
                                                                  Jun. 4, 2012 Patent Owner Response to April 3, 2012 Office Action
                                                                  (IMPL046526-75), pp. 8, 17-19, 19-21, 29-31.
                                                                  Dec. 3, 2012 Patent Owner Comments to October 1, 2012 Action Closing
                                                                  Prosecution (IMPL046578-630), pp. 2, 4-5, 7-13, 18-20, 32, 37.

                                                                  Reexamination Control No. 95/000,660:
                                                                  Jul. 10, 2012 Patent Owner Response to May 10, 2012 Office Action
                                                                  (IMPL115399-445), pp. 7-9, 17-19, 21-22, 25-26, 35.
                                                                  Feb. 21, 2013 Comments to December 21, 2012 Action Closing Prosecution
                                                                  (IMPL046677-709), pp. 2-3, 5, 8-9, 11-15, 21-22, 26-28.

                                                                           7
                       Case 2:19-cv-00040-JRG-RSP Document 161-2 Filed 11/26/19 Page 8 of 17 PageID #:
                                                                  2208
                                       Exhibit B: Defendants’ Proposed Constructions and Evidence


    #          Claim Term         Defendants’ Proposed                         Defendants’ Supporting Evidence
                                      Construction
                                                           Implicit v. NetScout Systems, No. 2:18-cv-53-JRG (E.D. Tex.): “convert one
                                                           or more packets [having a TCP format/of the message] into a different
                                                           format” construed as “convert the outermost header structure of the
                                                           packet(s) from TCP to another type of structure

                                                           All documents and evidence cited by Implicit.

                                                           All briefs, orders and statements from prior proceedings involving the
                                                           patents at issue, and evidence cited therein. Any prosecution histories or
                                                           reexamination proceedings for the patents at issue or patents in related
                                                           families.
7       “convert packets of the   “convert each packet’s   ’683 Patent:
        different format into     outermost header         1:24-2:3; 2:42-53; 3:39-67; 4:45-5:5; 5:32-58; 6:28-31; 6:46-54; 11:29-33;
        another format”           structure from the       14:4-17.
                                  different protocol
        ’683 Patent: Claim 2      header into another      ’683 Patent Prosecution History (IMPL_GRP.B_00005310-640):
        ’790 Patent: Claim 3      type of header           Jun. 3, 2013 Preliminary Amendment and Remarks, pp. 3-7.
                                  structure”
                                                           ’104 Patent Prosecution History (IMPL_GRP.B_00003200-3478):
                                                           Feb. 22, 2016 Preliminary Amendment and Remarks, p.10.

                                                           Reexamination Control No. 90/010,356 (’163 Patent):
                                                           Sep. 1, 2009 Amendment and Response to Office Action Mailed July 7,
                                                           2009 (IMPL 067099-139), pp. 14-15, 21-22, 28.

                                                           Reexamination Control No. 95/000,659 (’163 Patent):
                                                           Jun. 4, 2012 Patent Owner Response to April 3, 2012 Office Action
                                                           (IMPL046526-75), pp. 8, 17-19, 19-21, 29-31.
                                                           Dec. 3, 2012 Patent Owner Comments to October 1, 2012 Action Closing
                                                           Prosecution (IMPL046578-630), pp. 2, 4-5, 7-13, 18-20, 32, 37.


                                                                    8
                       Case 2:19-cv-00040-JRG-RSP Document 161-2 Filed 11/26/19 Page 9 of 17 PageID #:
                                                                  2209
                                       Exhibit B: Defendants’ Proposed Constructions and Evidence


    #          Claim Term           Defendants’ Proposed                        Defendants’ Supporting Evidence
                                        Construction
                                                            Reexamination Control No. 95/000,660:
                                                            Jul. 10, 2012 Patent Owner Response to May 10, 2012 Office Action
                                                            (IMPL115399-445), pp. 7-9, 17-19, 21-22, 25-26, 35.
                                                            Feb. 21, 2013 Comments to December 21, 2012 Action Closing Prosecution
                                                            (IMPL046677-709), pp. 2-3, 5, 8-9, 11-15, 21-22, 26-28.

                                                            Implicit v. NetScout Systems, No. 2:18-cv-53-JRG (E.D. Tex.): “convert
                                                            packets of the different format into another format” construed as “convert
                                                            each packet’s outermost header structure from the different protocol header
                                                            into another type of header structure”

                                                            All documents and evidence cited by Implicit.

                                                            All briefs, orders and statements from prior proceedings involving the
                                                            patents at issue, and evidence cited therein. Any prosecution histories or
                                                            reexamination proceedings for the patents at issue or patents in related
                                                            families.
8       “execute a Transmission     “operate on one or      ’683 Patent:
        Control Protocol (TCP)”     more packets whose      1:24-2:3; 2:42-53; 3:39-67; 4:45-5:5; 5:32-58; 6:28-31; 6:46-54; 11:29-33;
                                    outermost header is a   14:4-17.
        “perform a Transmission     TCP header”
        control Protocol (TCP)”                             ’683 Patent Prosecution History (IMPL_GRP.B_00005310-640):
                                                            Jun. 3, 2013 Preliminary Amendment and Remarks, pp. 3-7.
        ’683 Patent: Claim 1
        ’790 Patent: Claims 1, 15                           ’104 Patent Prosecution History (IMPL_GRP.B_00003200-3478):
        ’104 Patent: Claims 1, 16                           Feb. 22, 2016 Preliminary Amendment and Remarks, p.10.
        ’780 Patent: Claims 1, 16
        ’839 Patent: Claim 1                                Reexamination Control No. 90/010,356 (’163 Patent):
        ’378 Patent: Claims 1, 16                           Sep. 1, 2009 Amendment and Response to Office Action Mailed July 7,
                                                            2009 (IMPL 067099-139), pp. 14-15, 21-22, 28.


                                                                     9
                      Case 2:19-cv-00040-JRG-RSP Document 161-2 Filed 11/26/19 Page 10 of 17 PageID #:
                                                                 2210
                                      Exhibit B: Defendants’ Proposed Constructions and Evidence


    #          Claim Term          Defendants’ Proposed                        Defendants’ Supporting Evidence
                                       Construction
                                                           Reexamination Control No. 95/000,659 (’163 Patent):
                                                           Jun. 4, 2012 Patent Owner Response to April 3, 2012 Office Action
                                                           (IMPL046526-75), pp. 8, 17-19, 19-21, 29-31.
                                                           Dec. 3, 2012 Patent Owner Comments to October 1, 2012 Action Closing
                                                           Prosecution (IMPL046578-630), pp. 2, 4-5, 7-13, 18-20, 32, 37.

                                                           Reexamination Control No. 95/000,660:
                                                           Jul. 10, 2012 Patent Owner Response to May 10, 2012 Office Action
                                                           (IMPL115399-445), pp. 7-9, 17-19, 21-22, 25-26, 35.

                                                           Reexamination Control No. 95/000,660:
                                                           Jul. 10, 2012 Patent Owner Response to May 10, 2012 Office Action
                                                           (IMPL115399-445), pp. 7-9, 17-19, 21-22, 25-26, 35.
                                                           Feb. 21, 2013 Comments to December 21, 2012 Action Closing Prosecution
                                                           (IMPL046677-709), pp. 2-3, 5, 8-9, 11-15, 21-22, 26-28.

                                                           Implicit v. NetScout Systems, No. 2:18-cv-53-JRG (E.D. Tex.): “execute a
                                                           Transmission Control Protocol (TCP)” construed as “operate on one or
                                                           more packets whose outermost header is a TCP header”

                                                           All documents and evidence cited by Implicit.

                                                           All briefs, orders and statements from prior proceedings involving the
                                                           patents at issue, and evidence cited therein. Any prosecution histories or
                                                           reexamination proceedings for the patents at issue or patents in related
                                                           families.
9       “executable to perform a   “operable on one or     ’683 Patent:
        Transmission Control       more packets whose      1:24-2:3; 2:42-53; 3:39-67; 4:45-5:5; 5:32-58; 6:28-31; 6:46-54; 11:29-33;
        Protocol (TCP)”            outermost header is a   14:4-17.
                                   TCP header”
        ’790 Patent: Claim 8

                                                                   10
         Case 2:19-cv-00040-JRG-RSP Document 161-2 Filed 11/26/19 Page 11 of 17 PageID #:
                                                    2211
                         Exhibit B: Defendants’ Proposed Constructions and Evidence


#   Claim Term       Defendants’ Proposed                      Defendants’ Supporting Evidence
                         Construction
                                            ’683 Patent Prosecution History (IMPL_GRP.B_00005310-640):
                                            Jun. 3, 2013 Preliminary Amendment and Remarks, pp. 3-7.

                                            ’104 Patent Prosecution History (IMPL_GRP.B_00003200-3478):
                                            Feb. 22, 2016 Preliminary Amendment and Remarks, p.10.

                                            Reexamination Control No. 90/010,356 (’163 Patent):
                                            Sep. 1, 2009 Amendment and Response to Office Action Mailed July 7,
                                            2009 (IMPL 067099-139), pp. 14-15, 21-22, 28.

                                            Reexamination Control No. 95/000,659 (’163 Patent):
                                            Jun. 4, 2012 Patent Owner Response to April 3, 2012 Office Action
                                            (IMPL046526-75), pp. 8, 17-19, 19-21, 29-31.
                                            Dec. 3, 2012 Patent Owner Comments to October 1, 2012 Action Closing
                                            Prosecution (IMPL046578-630), pp. 2, 4-5, 7-13, 18-20, 32, 37.

                                            Reexamination Control No. 95/000,660:
                                            Jul. 10, 2012 Patent Owner Response to May 10, 2012 Office Action
                                            (IMPL115399-445), pp. 7-9, 17-19, 21-22, 25-26, 35.

                                            Reexamination Control No. 95/000,660:
                                            Jul. 10, 2012 Patent Owner Response to May 10, 2012 Office Action
                                            (IMPL115399-445), pp. 7-9, 17-19, 21-22, 25-26, 35.
                                            Feb. 21, 2013 Comments to December 21, 2012 Action Closing Prosecution
                                            (IMPL046677-709), pp. 2-3, 5, 8-9, 11-15, 21-22, 26-28.

                                            Implicit v. NetScout Systems, No. 2:18-cv-53-JRG (E.D. Tex.): “execute a
                                            Transmission Control Protocol (TCP)” construed as “operate on one or
                                            more packets whose outermost header is a TCP header”

                                            All documents and evidence cited by Implicit.

                                                    11
                    Case 2:19-cv-00040-JRG-RSP Document 161-2 Filed 11/26/19 Page 12 of 17 PageID #:
                                                               2212
                                    Exhibit B: Defendants’ Proposed Constructions and Evidence


 #          Claim Term              Defendants’ Proposed                        Defendants’ Supporting Evidence
                                        Construction

                                                            All briefs, orders and statements from prior proceedings involving the
                                                            patents at issue, and evidence cited therein. Any prosecution histories or
                                                            reexamination proceedings for the patents at issue or patents in related
                                                            families.
10   “execute a                     “operate on packets     ’683 Patent:
     [second/different]             whose outermost         1:24-2:3; 2:42-53; 3:39-67; 4:45-5:5; 5:32-58; 6:28-31; 6:46-54; 11:29-33;
     protocol”                      header is a             14:4-17.
                                    [second/third], different
     “execute a [third/different]   protocol header”          ’683 Patent Prosecution History (IMPL_GRP.B_00005310-640):
     protocol”                                                Jun. 3, 2013 Preliminary Amendment and Remarks, pp. 3-7.

     ’683 Patent: Claim 2                                   ’104 Patent Prosecution History (IMPL_GRP.B_00003200-3478):
     ’790 Patent: Claim 3                                   Feb. 22, 2016 Preliminary Amendment and Remarks, p.10.

                                                            Reexamination Control No. 90/010,356 (’163 Patent):
                                                            Sep. 1, 2009 Amendment and Response to Office Action Mailed July 7,
                                                            2009 (IMPL 067099-139), pp. 14-15, 21-22, 28.

                                                            Reexamination Control No. 95/000,659 (’163 Patent):
                                                            Jun. 4, 2012 Patent Owner Response to April 3, 2012 Office Action
                                                            (IMPL046526-75), pp. 8, 17-19, 19-21, 29-31.
                                                            Dec. 3, 2012 Patent Owner Comments to October 1, 2012 Action Closing
                                                            Prosecution (IMPL046578-630), pp. 2, 4-5, 7-13, 18-20, 32, 37.

                                                            Reexamination Control No. 95/000,660:
                                                            Jul. 10, 2012 Patent Owner Response to May 10, 2012 Office Action
                                                            (IMPL115399-445), pp. 7-9, 17-19, 21-22, 25-26, 35.
                                                            Feb. 21, 2013 Comments to December 21, 2012 Action Closing Prosecution
                                                            (IMPL046677-709), pp. 2-3, 5, 8-9, 11-15, 21-22, 26-28.


                                                                    12
                   Case 2:19-cv-00040-JRG-RSP Document 161-2 Filed 11/26/19 Page 13 of 17 PageID #:
                                                              2213
                                   Exhibit B: Defendants’ Proposed Constructions and Evidence


 #          Claim Term             Defendants’ Proposed                        Defendants’ Supporting Evidence
                                       Construction
                                                           Implicit v. NetScout Systems, No. 2:18-cv-53-JRG (E.D. Tex.): “execute a
                                                           [second/third], different protocol” construed as “operate on packets whose
                                                           outermost header is a [second/third], different protocol header”

                                                           All documents and evidence cited by Implicit.

                                                           All briefs, orders and statements from prior proceedings involving the
                                                           patents at issue, and evidence cited therein. Any prosecution histories or
                                                           reexamination proceedings for the patents at issue or patents in related
                                                           families.
11   “execute a Transmission       “operate on one or      ’683 Patent:
     Control Protocol (TCP) to     more packets whose      1:24-2:3; 2:42-53; 3:39-67; 4:45-5:5; 5:32-58; 6:28-31; 6:46-54; 11:29-33;
     process packets having a      outermost header is a   14:4-17.
     TCP format”                   TCP header”
                                                           ’683 Patent Prosecution History (IMPL_GRP.B_00005310-640):
     “execute TCP to process at                            Jun. 3, 2013 Preliminary Amendment and Remarks, pp. 3-7.
     least one of the subsequent
     packets having a TCP                                  ’104 Patent Prosecution History (IMPL_GRP.B_00003200-3478):
     format”                                               Feb. 22, 2016 Preliminary Amendment and Remarks, p.10.

     ’104 Patent: Claims 1, 10,                            Reexamination Control No. 90/010,356 (’163 Patent):
     16                                                    Sep. 1, 2009 Amendment and Response to Office Action Mailed July 7,
                                                           2009 (IMPL 067099-139), pp. 14-15, 21-22, 28.

                                                           Reexamination Control No. 95/000,659 (’163 Patent):
                                                           Jun. 4, 2012 Patent Owner Response to April 3, 2012 Office Action
                                                           (IMPL046526-75), pp. 8, 17-19, 19-21, 29-31.
                                                           Dec. 3, 2012 Patent Owner Comments to October 1, 2012 Action Closing
                                                           Prosecution (IMPL046578-630), pp. 2, 4-5, 7-13, 18-20, 32, 37.




                                                                   13
                   Case 2:19-cv-00040-JRG-RSP Document 161-2 Filed 11/26/19 Page 14 of 17 PageID #:
                                                              2214
                                   Exhibit B: Defendants’ Proposed Constructions and Evidence


 #          Claim Term             Defendants’ Proposed                         Defendants’ Supporting Evidence
                                       Construction
                                                            Reexamination Control No. 95/000,660:
                                                            Jul. 10, 2012 Patent Owner Response to May 10, 2012 Office Action
                                                            (IMPL115399-445), pp. 7-9, 17-19, 21-22, 25-26, 35.

                                                            Reexamination Control No. 95/000,660:
                                                            Jul. 10, 2012 Patent Owner Response to May 10, 2012 Office Action
                                                            (IMPL115399-445), pp. 7-9, 17-19, 21-22, 25-26, 35.
                                                            Feb. 21, 2013 Comments to December 21, 2012 Action Closing Prosecution
                                                            (IMPL046677-709), pp. 2-3, 5, 8-9, 11-15, 21-22, 26-28.

                                                            Implicit v. NetScout Systems, No. 2:18-cv-53-JRG (E.D. Tex.): “execute a
                                                            Transmission Control Protocol (TCP)” construed as “operate on one or
                                                            more packets whose outermost header is a TCP header

                                                            All documents and evidence cited by Implicit.

                                                            All briefs, orders and statements from prior proceedings involving the
                                                            patents at issue, and evidence cited therein. Any prosecution histories or
                                                            reexamination proceedings for the patents at issue or patents in related
                                                            families.
12   “execute a second protocol    “execute a second        ’683 Patent:
     to process packets having a   protocol to operate on   1:24-2:3; 2:42-53; 3:39-67; 4:45-5:5; 5:32-58; 6:28-31; 6:46-54; 11:29-33;
     format other than the TCP     packets whose            14:4-17.
     format, wherein the second    outermost header is
     protocol is an application-   other than a TCP         ’683 Patent Prosecution History (IMPL_GRP.B_00005310-640):
     level protocol”               header, wherein the      Jun. 3, 2013 Preliminary Amendment and Remarks, pp. 3-7.
                                   second protocol is an
     ’104 Patent: Claim 3          application-level        ’104 Patent Prosecution History (IMPL_GRP.B_00003200-3478):
                                   protocol”                Feb. 22, 2016 Preliminary Amendment and Remarks, p.10.
                                                            Reexamination Control No. 90/010,356 (’163 Patent):


                                                                    14
                    Case 2:19-cv-00040-JRG-RSP Document 161-2 Filed 11/26/19 Page 15 of 17 PageID #:
                                                               2215
                                    Exhibit B: Defendants’ Proposed Constructions and Evidence


 #           Claim Term           Defendants’ Proposed                          Defendants’ Supporting Evidence
                                      Construction
                                                            Sep. 1, 2009 Amendment and Response to Office Action Mailed July 7,
                                                            2009 (IMPL 067099-139), pp. 14-15, 21-22, 28.

                                                            Reexamination Control No. 95/000,659 (’163 Patent):
                                                            Jun. 4, 2012 Patent Owner Response to April 3, 2012 Office Action
                                                            (IMPL046526-75), pp. 8, 17-19, 19-21, 29-31.
                                                            Dec. 3, 2012 Patent Owner Comments to October 1, 2012 Action Closing
                                                            Prosecution (IMPL046578-630), pp. 2, 4-5, 7-13, 18-20, 32, 37.

                                                            Reexamination Control No. 95/000,660:
                                                            Jul. 10, 2012 Patent Owner Response to May 10, 2012 Office Action
                                                            (IMPL115399-445), pp. 7-9, 17-19, 21-22, 25-26, 35.
                                                            Feb. 21, 2013 Comments to December 21, 2012 Action Closing Prosecution
                                                            (IMPL046677-709), pp. 2-3, 5, 8-9, 11-15, 21-22, 26-28.

                                                            Implicit v. NetScout Systems, No. 2:18-cv-53-JRG (E.D. Tex.): “execute a
                                                            second protocol to process packets having a format other than the TCP,
                                                            wherein the second protocol is an application-level protocol” construed as
                                                            “execute a second protocol to operate on packets whose outermost header is
                                                            other than a TCP header, wherein the second protocol is an application-
                                                            level protocol”

                                                            All documents and evidence cited by Implicit.

                                                            All briefs, orders and statements from prior proceedings involving the
                                                            patents at issue, and evidence cited therein. Any prosecution histories or
                                                            reexamination proceedings for the patents at issue or patents in related
                                                            families.
14A “session associated with a    “information that is      ’683 Patent
    [transport layer/different]   specific to a software    2:24-25; 3:1-12; 3:43-67; 5:32-6:3; 6:22-41; 6:61-67; 7:1-11; 9:3-24; 11:20-
    protocol”                     routine for executing a   12:12; 12:13-28; Figs. 6, 12, 13.

                                                                    15
                    Case 2:19-cv-00040-JRG-RSP Document 161-2 Filed 11/26/19 Page 16 of 17 PageID #:
                                                               2216
                                    Exhibit B: Defendants’ Proposed Constructions and Evidence


 #           Claim Term            Defendants’ Proposed                           Defendants’ Supporting Evidence
                                        Construction
                                   specific protocol, that    Reexamination Control No. 95/000,659 (’163 Patent):
      ’683 Patent: Claim 10        can be used for all        Dec. 3, 2012 Patent Owner Comments to October 1, 2012 Action Closing
                                   packets of the message,    Prosecution (IMPL046578-630), pp. 2, 17-18.
                                   and that is not
                                   information related to     All documents and evidence cited by Implicit.
                                   an overall path”
                                                              All briefs, orders and statements from prior proceedings involving the
                                                              patents at issue, and evidence cited therein. Any prosecution histories or
                                                              reexamination proceedings for the patents at issue or patents in related
                                                              families.
14B “another session associated    See above for              See above.
    with a different protocol      construction of
    that is executed, wherein      “session associated
    the different protocol         with a [transport
    corresponds to the different   layer/different]
    format”                        protocol,” to the extent
                                   further construction is
      ’683 Patent: Claim 10        necessary, plain and
                                   ordinary meaning.

15    “a TCP session associated    “information that is       ’683 Patent
      with [the received] one or   specific to a software     2:24-25; 3:1-12; 3:43-67; 5:32-6:3; 6:22-41; 6:61-67; 7:1-11; 9:3-24; 11:20-
      more [received] packets”     routine for executing a    12:12; 12:13-28; Figs. 6, 12, 13.
                                   TCP, that can be used
      “a single TCP session”       for all packets of the     Reexamination Control No. 95/000,659 (’163 Patent):
                                   message, and that is not   Dec. 3, 2012 Patent Owner Comments to October 1, 2012 Action Closing
      ’790 Patent: Claim 20        information related to     Prosecution (IMPL046578-630), pp. 2, 17-18
      ’780 Patent: Claim 13        an overall path.”
                                                              All documents and evidence cited by Implicit.




                                                                      16
                    Case 2:19-cv-00040-JRG-RSP Document 161-2 Filed 11/26/19 Page 17 of 17 PageID #:
                                                               2217
                                    Exhibit B: Defendants’ Proposed Constructions and Evidence


 #          Claim Term              Defendants’ Proposed                          Defendants’ Supporting Evidence
                                        Construction
                                                              All briefs, orders and statements from prior proceedings involving the
                                                              patents at issue, and evidence cited therein. Any prosecution histories or
                                                              reexamination proceedings for the patents at issue or patents in related
                                                              families.
16   “sessions corresponding to     “information that is      ’683 Patent
     [various/respective] ones of   specific to a software    2:24-25; 3:1-12; 3:43-67; 5:32-6:3; 6:22-41; 6:61-67; 7:1-11; 9:3-24; 11:20-
     the sequence of [two or        routine for executing a   12:12; 12:13-28; Figs. 6, 12, 13.
     more] routines”                specific protocol that
                                    can be used for all       Reexamination Control No. 95/000,659 (’163 Patent):
     ’790 Patent, Claims 5, 12,     packets of the message,   Dec. 3, 2012 Patent Owner Comments to October 1, 2012 Action Closing
     17                             and that is not           Prosecution (IMPL046578-630), pp. 2, 17-18
     ’104 Patent: Claim 5, 12       information related to
                                    an overall path”          All documents and evidence cited by Implicit.

                                                              All briefs, orders and statements from prior proceedings involving the
                                                              patents at issue, and evidence cited therein. Any prosecution histories or
                                                              reexamination proceedings for the patents at issue or patents in related
                                                              families.




                                                                      17
